Citation Nr: 9928826	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for prescription medicine 
dependence, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented a grant of service 
connection made by the Board in a May 1997 decision.  


REMAND

In May 1997, the Board granted service connection for 
prescription drug dependence.  In June 1997, the RO 
implemented this decision and awarded a 10 percent rating, 
effective in October 1990.  The rating was assigned as being 
analogous to an organic mental disorder.  It is noted that 
the regulations governing the rating criteria for this 
disability changed, effective in November 1996.  Where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has not 
evaluated the veteran's disorder in accordance with the 
regulations effective prior to November 1996 and must do so 
prior to appellate consideration.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under these circumstances, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

The RO should evaluate the veteran's 
claim seeking an increased rating for 
prescription drug dependence in 
accordance with the rating criteria in 
effect prior to November 1996 with 
consideration of Karnas, supra.  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  This document should include 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of this REMAND is to accord the veteran due process 
of law.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








